Citation Nr: 1738511	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009; a statement of the case was issued in March 2010; and a substantive appeal was received in April 2010.   

The Veteran presented testimony at a Board hearing in March 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's preexisting PTSD was aggravated by service.  

2.  The evidence is at least in equipoise with respect to whether the Veteran's hearing loss was caused by service.  

3.  The evidence is at least in equipoise with respect to whether the Veteran's tinnitus was caused by service.  



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§  1111 , 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected. See Bagby v. Derwinski, 1 Vet.App. 225, 227   (1991). The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id.  at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089   (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. §  1111  on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C.A. § 1153 . If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection. This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See 38 C.F.R. § 3.322 .

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed.Cir. 1994). If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153 ; see also 38 C.F.R. § 3.306 ; Jensen, 19 F.3d at 1417  ; Wagner, 370 F. 3d at 1096  .

PTSD

At his March 2017 Board hearing, the Veteran testified that his psychiatric history preceded service.  He stated that he had a history of depression, seizures, anger control, and bipolar.  He testified that during service, he was doing a run for PT and he fell behind.  The drill sergeant threatened to hit him.  The Veteran testified that this brought back memories of his childhood (where he was mentally, physically, and sexually abused by his stepfather).  He stated that his stepfather (who is now in prison) took a paddle to the Veteran's head and one time hit him in the head with a brick.  He stated that in the years prior to service, he had a reasonable level of functionality.  However, after the in-service threat, pre-service memories were triggered and he suffered an increase in symptoms.  He stated that prior to service, he had stopped taking his medications; but after service, he had to start taking them again.  He reported night terrors.    

The Veteran underwent an enlistment examination in April 2007, which showed normal objective findings.  He completed a Report of Medical History in which he denied nervous trouble, trouble sleeping, depression or excessive worry (VBMS, 4/3/14, pgs. 32-35).    

In July 2008, the Veteran completed a Report of Medical Assessment in which he reported flashbacks and nightmares.  The examiner stated that the Veteran offered no other complaints beside psychological problems (VBMS, 4/3/14, pgs. 38-39).    

Also in July 2008, the Veteran underwent an Entrance Physical Standards Board Proceedings.  It was determined that he had mood disorder and that this had existed prior to service.  It was noted that he failed to meet the fitness standards for enlistment.  

The Veteran underwent a VA examination in December 2008.  Following a thorough examination, the examiner opined that "based on the Veteran's history and current symptom presentation, it appears as likely as not (50 percent probability or greater) that the Veteran's PTSD was exacerbated by his inability to cope with the stressors of basic training."  (VBMS, 12/4/08, p. 58). 

As noted above, the enlistment examination yielded no defects.  As such, the Veteran is deemed to be in sound condition on entrance.  Given the facts above, a psychiatric disability is found to have clearly and unmistakably preexisted active service.  However, the record does not contain clear and unmistakable evidence to show that the preexisting disorder was not aggravated by active service.  As a result, the presumption of soundness is not rebutted and remains intact.  Thus, the appropriate inquiry is whether the claimed disorder was incurred in, rather than aggravated by, active service.  Here, the Board finds that the Veteran's credible testimony, coupled with the December 2008 positive nexus opinion puts the evidence at least in equipoise.  

The Board notes that in a June 2009 email, the RO expressed concern over the fact that the December 2008 VA examiner rendered an opinion on aggravation without providing a baseline for comparison (VBMS, 6/2/09).  The Board notes that a baseline for comparison is only applicable when establishing secondary service connection (where a non-service connected disability is being caused or aggravated by a service connected disability).  The present case does not involve a secondary aggravation claim and the baseline requirement set forth under 38 C.F.R. § 3.310(b) is not applicable here.  

For the foregoing reasons, service connection is granted.

Hearing loss and tinnitus

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

At his March 2017 Board hearing, the Veteran testified that while in service, he was exposed to excessive noise in the form of 18-4 rocket launchers, machine guns, and the M-4.  He was not afforded hearing protection.  He testified that he was not exposed to any excessive noise post service.  He was unable to work as a result of an ankle injury.  

The Veteran underwent a VA examination in December 2008.  Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 45, 65, 60, and 70 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 45, 45, 60, and 60 decibels respectively.  Speech recognition scores were 60 percent in the right ear and 68 percent in the left ear.  He was diagnosed with mild to profound hearing loss in the right ear, and mild to severe hearing loss in the left ear.  The examiner did not render an opinion on its etiology.  The Board notes that no such opinion is necessary.  

The Veteran underwent another VA examination in March 2009, which was still within one year of discharge from service.  Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 60, 60, 70, and 80 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 50, 45, 70, and 100 decibels respectively.  Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.

Pursuant to 38 C.F.R. §§ 3.307, 3.309, hearing loss (and tinnitus) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  Pursuant to Diagnostic Code 6100, the findings of the December 2008 would result in a 20 percent rating for hearing loss.  Since the Veteran was shown to have a compensable degree of hearing loss within one year of discharge from service, his hearing loss is presumed to have been incurred in service.  The Board recognizes that at his March 2009 VA examination, the Veteran's speech recognition scores were markedly improved; and that as a result, the findings would not yield a compensable rating.  Furthermore, the Board recognizes that the March 2009 examiner diagnosed clinically normal hearing.  However, the Board finds that the December 2008 VA examination report, coupled with the Veteran's testimony, puts the evidence at least in equipoise.    

With regard to tinnitus, the Board notes that it is a subjective symptom that the Veteran reported within one year of discharge from service.  Consequently, it is presumed to have been incurred in service.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board notes that RO letters dated September 2008 and April 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for PTSD is granted

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


